DocuSign Envelope ID: AA222676-BAC6-473D-A688-EC4A4C522574
                      Case
                      Case1:17-cv-00173-BRW-CSM
                           1:17-cv-00173-BRW-CSM Document
                                                 Document116
                                                          96 Filed
                                                             Filed08/07/18
                                                                   12/07/18 Page
                                                                            Page21of
                                                                                   of21
    /RFDO$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

     &LYLO$FWLRQ1R         1:17-cv-173

                                                           PROOF OF SERVICE
                           (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

               7KLVVXPPRQVIRU(name of individual and title, if any) Krystal Two Bulls
     ZDVUHFHLYHGE\PHRQ(date)            12/05/2018                    

               u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place) Sky Harbor Airport (Phoenix Arizona) Gate B6
              American Airlines flight from Billings Montana                            RQ(date) 12/05/18 @ 6:30 pmRU

               u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                    DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
               RQ(date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

               u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
               GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                        RQ(date)                         RU

               u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                            RU

               u 2WKHU(specify):
                                                                                                                                              


               0\IHHVDUH        $850.00             IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                       


               ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


     'DWH 12/05/2018
                                                                                              Server’s signature

                                                                    Toney Williams, Private DetectiveType text#here
                                                                                                     License    1538936
                                                                                            Printed name and title




                                                                    Bond Investigations Inc, PO Box 71784 Phoenix AZ 85050
                                                                                               Server’s address

     $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
